     Case 2:19-cv-01487-JAM-DB Document 31 Filed 09/09/20 Page 1 of 10

1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10

11       DONALD CATHERINE,                 No.    2:19-cv-01487-JAM-DB
12                   Plaintiff,
13           v.                            ORDER DENYING MOTION FOR LEAVE
                                           TO AMEND COMPLAINT
14       WELLS FARGO BANK, N.A.,
15                   Defendant.
16

17           Before the Court is Plaintiff Donald Catherine’s

18   (“Plaintiff”) motion for leave to amend his first amended

19   complaint.     Mot., ECF No. 22, at 2.      Defendant Wells Fargo Bank,

20   N.A., (“Defendant” or “Wells Fargo”) opposes this motion.           Opp’n,

21   ECF No. 25.     For the reasons set forth below the Court DENIES

22   Plaintiff’s motion.1

23             I.   FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

24           In 2004, Plaintiff obtained a refinance loan for his home

25   from Wells Fargo’s predecessor-in-interest, World Savings Bank,

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for August 11, 2020.
                                      1
     Case 2:19-cv-01487-JAM-DB Document 31 Filed 09/09/20 Page 2 of 10

1    FSB.    Mot., Exh. A, Proposed Second Amended Complaint (“SAC”)

2    ¶ 14.

3           In 2014, Plaintiff stopped making payments on the loan and

4    Wells Fargo initiated a non-judicial foreclosure in 2015.             Id.

5    ¶ 16.   In response, Plaintiff then filed a prior lawsuit against

6    Wells Fargo seeking to challenge the foreclosure proceedings.

7    Opp’n at 3.    This lawsuit was dismissed with prejudice in March

8    2017.    Plaintiff appealed and the Ninth Circuit affirmed the

9    judgment in favor of Wells Fargo.         Opp’n at 1.

10          In February 2018, Wells Fargo once again initiated

11   foreclosure proceedings against Plaintiff’s home.          Proposed SAC

12   ¶ 16.   In May 2018, Plaintiff was able to bring his mortgage

13   current with financial aid from the state-funded Keep Your Home

14   California program.     Id. ¶ 23.

15          Although there were no longer any pending foreclosure

16   proceedings, Plaintiff filed a second lawsuit pro se against

17   Wells Fargo in December 2018 in Sacramento Superior Court.            Not.

18   of Removal, ECF No 1, at 1.      Wells Fargo removed the suit to this

19   court in August 2019.     Id.   Wells Fargo then moved to dismiss

20   Plaintiff’s Complaint.     Mot. to Dismiss, ECF No. 4.        The
21   Magistrate Judge presiding over the case granted Wells Fargo’s

22   motion and gave Plaintiff 28 days to amend his complaint.             Order

23   Dismissing Complaint, ECF No. 14.         Plaintiff failed to amend his

24   complaint within that allotted time.         He thereafter obtained

25   counsel and now seeks leave to file a SAC on the grounds that he

26   inadvertently and mistakenly failed to timely amend his complaint
27   because he was a pro se litigant.         Mot. at 2.    Plaintiff’s

28   proposed SAC alleges four causes of action: (1) violations of
                                           2
     Case 2:19-cv-01487-JAM-DB Document 31 Filed 09/09/20 Page 3 of 10

1    Real Estate Settlement of Procedures Act (“RESPA”) under 12

2    U.S.C. § 2601 et seq., (2) Negligence, (3) Violations of

3    California Unfair Competition Law under Business and Professions

4    Code § 17200 et seq., and (4) Breach of the Implied Covenant of

5    Good Faith and Fair Dealing.      See Proposed SAC.

6                            II.   JUDICIAL NOTICE

7          In support of its Opposition, Wells Fargo requests judicial

8    notice of various documents related to the subject refinance

9    loan including notes and agreements of the loan, and court

10   filings of Plaintiff’s first suit against Defendant.          See RJN,

11   ECF No. 26.

12         A court may take judicial notice of a fact that is not

13   “subject to a reasonable dispute” because “it is either

14   (1) generally known within the territorial jurisdiction of the

15   trial court or (2) capable of accurate and ready determination

16   by resort to sources whose accuracy cannot reasonably be

17   questioned.”    Fed. R. Evid. 201(a).     For this reason, courts may

18   take judicial notice of court filings and matters of public

19   record.   See e.g., Gamboa v. Tr. Corps & Cent. Mortg. Loan

20   Servicing Co., No. 09-0007 SC, 2009 WL 656285, *2-3 (N.D. Cal.
21   Mar. 12, 2009) (court took judicial notice of recorded documents

22   related to the foreclosure sale, including grant deed and deed

23   of trust: “[t]hese documents are also part of the public record

24   and are easily verifiable”).

25         Because the documents for which Defendant requests judicial

26   notice are not subject to reasonable dispute, and because
27   Plaintiff does not oppose, the Court GRANTS Defendant’s request.

28   ///
                                           3
     Case 2:19-cv-01487-JAM-DB Document 31 Filed 09/09/20 Page 4 of 10

1                                 III.   OPINION

2         A.     Legal Standard

3         Under Federal Rule of Civil Procedure 15, a litigant may

4    amend his complaint once within twenty-one days of serving it.

5    Fed. R. Civ. P. 15(a)(1)(A).        After that deadline has passed, “a

6    party may amend its pleading only with the opposing party’s

7    written consent or the court’s leave.”        Fed. R. Civ. P.

8    15(a)(2).    “The court should freely give leave when justice so

9    requires.”    Id.   In other words, “this policy is to be applied

10   with extreme liberality.”      Eminence Capital, LLC v. Aspeon,

11   Inc., 316 F.3d 1048, 1051 (9th Cir. 2003).

12        In deciding a request for leave to amend, a court considers

13   “bad faith, undue delay, prejudice to the opposing party,

14   futility of amendment, and whether the plaintiff has previously

15   amended the complaint.”      Johnson v. Buckley, 356 F.3d 1067, 1077

16   (9th Cir. 1999).       But “not all of the factors merit equal

17   weight.”    Eminence Capital, 316 F.3d at 1052.       Without

18   prejudice, or a strong showing of the other factors, there is “a

19   presumption under Rule 15(a) of granting leave to amend.”           Id.

20        B.     Analysis
21        Wells Fargo argues allowing Plaintiff to amend his

22   complaint “would result in significant prejudice” because

23   amendment would be futile.      Opp’n at 4.    Futility of amendment

24   alone can justify the denial of a motion for leave to amend.

25   Missouri ex rel. Koster v. Harris, 847 F.3d 646, 656 (9th Cir.

26   2017).     Amendment is futile when “no set of facts can be proved
27   under the amendment to the pleadings that would constitute a

28   valid and sufficient claim or defense.”        Id. (citations
                                           4
     Case 2:19-cv-01487-JAM-DB Document 31 Filed 09/09/20 Page 5 of 10

1    omitted).    At this stage, the Court “must accept as true all of

2    the allegations contained in a complaint.”         Ashcroft v. Iqbal,

3    556 U.S. 662, 678 (2009).       Wells Fargo has already successfully

4    opposed two prior versions of the complaint and in response to

5    Plaintiff’s motion to amend herein requests this Court to deny

6    further leave to amend given the flaws that plague the proposed

7    claims in the SAC.     Opp’n at 4.    For the reasons detailed below,

8    the Court grants Wells Fargo’s request.

9                1.    RESPA Claim

10        Under 12 U.S.C. § 2605, a loan servicer has a duty to

11   respond to a borrower’s “qualified written request (QWR)” by

12   acknowledging receipt of correspondence within 5 days and taking

13   appropriate action within 30 days.        12 U.S.C. § 2605(e)(1)-(2).

14   A QWR is a written correspondence identifying the name and

15   account of borrower, that either: (1) includes a statement of

16   the reasons the borrower believes the account is in error or

17   (2) provides sufficient detail regarding information sought by

18   the borrower.     12 U.S.C. § 2605(e)(1)(B)(i)-(ii).

19        In his proposed SAC, Plaintiff alleges that he sent Wells

20   Fargo two QWRs, one on March 15, 2018 and the other on June 11,
21   2018.   Proposed SAC ¶ 28.      He further alleges that Wells Fargo

22   failed to timely acknowledge receipt of the QWRs and to timely

23   take the requested action in violation of RESPA.          Id.   Plaintiff

24   alleges Wells Fargo’s wrongful acts caused him damages.             Id.

25   ¶ 30.   Wells Fargo argues these allegations suffer from “severe

26   defects” such that granting amendment to this claim would be
27   futile.     Opp’n at 4.   Specifically, Wells Fargo contends

28   Plaintiff’s RESPA claim fails for three reasons: (1) Plaintiff
                                           5
     Case 2:19-cv-01487-JAM-DB Document 31 Filed 09/09/20 Page 6 of 10

1    did not submit a legitimate QWR, (2) Wells Fargo responded to

2    the QWRs, and (3) because Plaintiff has not adequately

3    articulated damages.

4         Given that the Court must take Plaintiff’s allegations as

5    true for purposes of this motion, Wells Fargo’s arguments that

6    Plaintiff did not file legitimate QWR’s and that Wells Fargo

7    adequately responded to the purported QWR’s fail.          See Proposed

8    SAC ¶ 28; see also Reply at 4.       But the Court finds that the

9    proposed amendment of this claim is futile because Plaintiff has

10   failed to adequately articulate damages.        Opp’n at 7.

11        Servicers are liable to borrowers for damages resulting

12   from a RESPA violation.      12 U.S.C. § 2605(f).     Although not

13   explicit, “[C]ourts have read the statute as requiring a showing

14   of pecuniary damages in order to state a claim.”          Allen v. Fin.

15   Mortg. Corp., 660 F. Supp. 2d 1089, 1097 (N.D. Cal. Sept. 15,

16   2009).   Plaintiff contends that Wells Fargo’s RESPA violations

17   caused him to incur “excessive interest accumulation, negative

18   amortization, loss of equity, damage to credit, late fees,

19   attorney’s fees, litigation costs, and [emotional damages].”

20   Proposed SAC ¶ 30.     But Plaintiff fails to specify how these
21   purported damages were incurred directly as a result of Wells

22   Fargo’s RESPA violation.      Plaintiff merely argues that he was

23   harmed because had Wells Fargo responded in time, he would have

24   been able to “reinstate [his] Subject Mortgage in March 2018.”

25   Id. ¶ 24.   This does not explain, however, how failing to

26   reinstate his mortgage caused those specific damages.          For
27   example, Plaintiff failed to include “facts linking interest and

28   penalties on the loan to the alleged RESPA violations.”             Panno
                                           6
     Case 2:19-cv-01487-JAM-DB Document 31 Filed 09/09/20 Page 7 of 10

1    v. Wells Fargo Bank, N.A., No. SA CV 16-0118-DOC, 2016 WL

2    74955834, *8 (C.D. Cal. Apr.1, 2016).        Moreover, while Wells

3    Fargo cites to numerous cases supporting its argument that

4    Plaintiff’s allegations are merely conclusory, see Opp’n at 7 n.

5    4, Plaintiff opposes this argument without citing to any cases

6    that support his contention, see Reply at 5-8.

7         In short, Plaintiff has failed to allege “facts sufficient

8    to establish that it is plausible, rather than merely possible,”

9    that his alleged damages resulted from Wells Fargo’s RESPA

10   violations.      Panno, 2016 WL 74955834, at *9.     The Court finds

11   Plaintiff’s proposed amendment of this claim is futile.

12               2.    Negligence Claim

13        Wells Fargo argues amendment to Plaintiff’s negligence

14   claim is also futile because it did not owe Plaintiff a duty of

15   care.     Opp’n at 8-10.   “The existence of a duty of care owed by

16   a defendant to a plaintiff is a prerequisite to establishing a

17   claim for negligence.”     Nymark v. Heart Fed. Sav. & Loan Ass’n,

18   231 Cal. App. 3d 1089, 1095 (1991).       But financial institutions

19   generally “owe[] no duty of care to a borrower when the

20   institution’s involvement in the loan transaction does not
21   exceed the scope of its conventional role as a mere lender of

22   money.”    Id. at 1095.    Plaintiff concedes as much yet asks the

23   Court to consider this to be an instance that exceeded the scope

24   of Wells Fargo’s conventional role as a “mere lender of money.”

25   Reply at 10.     The Court disagrees.

26        Although authority has recently emerged that has deviated
27   from the general duty of care rule, those cases have only

28   imposed a duty of care on lenders “that undertake[] to review a
                                           7
     Case 2:19-cv-01487-JAM-DB Document 31 Filed 09/09/20 Page 8 of 10

1    loan for potential modification.”         Alvarez v. BAC Home Loans

2    Servicing, L.P., 228 Cal. App. 4th 941, 948 (2014)(stating that

3    Garcia v. Ocwen Loan Servicing, LLC, No. C 10-0290 PVT,2010 WL

4    1881098, *2-4 (May 10, 2010) “is representative of those

5    cases.”).    Those cases are inapplicable to the case at hand.

6         Plaintiff argues that Mahoney v. Bank of Am., N.A., is

7    “particularly analogous to the facts here” but that case is

8    readily distinguishable.      No. 13-cv-2530-W(JMA), 2014 WL

9    2197068, at *7 (S.D. Cal. May 27, 2014); Reply at 14.          While the

10   plaintiffs in Mahoney were also attempting to obtain a

11   reinstatement quote, they were doing so to liquidate their

12   retirement savings to pay the balance of their mortgage.            2014

13   WL 2197068, at *2.     When the plaintiffs attempted to pay the

14   majority of their outstanding loan, defendant accepted but

15   failed to deposit the payment for over a month.         Id.   Defendant

16   then refused to accept the rest of plaintiffs’ timely mortgage

17   payments but continued to penalize them with late fees and

18   penalties.   Id.   The court in Mahoney found this behavior was

19   outside the scope of a mere lender of money, and therefore found

20   a duty of care existed.      Id. at *7.
21        In the instant case, Wells Fargo was not reviewing

22   Plaintiff’s loan for a potential modification nor rejecting

23   Plaintiff’s mortgage payments.       Rather, Plaintiff alleges Wells

24   Fargo was negligent by simply failing to timely respond to his

25   QWR requesting a reinstatement quote.        Proposed SAC ¶ 33.      This

26   behavior falls squarely within Wells Fargo’s conventional role
27   as a mere lender of money.      It therefore owed Plaintiff no duty

28   of care, as prescribed under the well-established general rule
                                           8
     Case 2:19-cv-01487-JAM-DB Document 31 Filed 09/09/20 Page 9 of 10

1    in Nymark.    Accordingly, the Court finds that amendment would be

2    futile because this claim fails as a matter of law.

3                 3.   UCL Claim

4           California's Unfair Competition Law (“UCL”) prohibits “any

5    unlawful, unfair or fraudulent business act or practice and

6    unfair, deceptive, untrue or misleading advertising.”          Cal. Bus.

7    & Prof. Code § 17200.     An act violates the UCL if it is

8    “unlawful,” “unfair” or “fraudulent.”        McGarvey v. JP Morgan

9    Chase Bank, N.A., No. 2:13-cv-01099-KJM, 2013 WL 5597148, at *8-

10   9 (E.D. Cal. Oct. 11, 2013) (quoting Rubio v. Capitol One Bank,

11   613 F.3d 1195, 1203 (9th Cir. 2010)).        Plaintiff’s proposed

12   amended UCL Claim is predicated on the “unlawful” prong.

13   Proposed SAC ¶ 45.     To establish an unlawful business practice,

14   plaintiff must successfully allege a predicate violation of the

15   law.   McGarvey, 2013 WL 5597148, at *8-9.

16          As Defendant argues, this claim fails because Plaintiff’s

17   first two claims fail.     Opp’n at 14.     Plaintiff’s failure to

18   successfully allege a predicate violation of the law, makes the

19   proposed amendment of this claim futile.

20                4.   Implied Covenant Claim
21          Under contract principles, “California law implies a

22   covenant of good faith and fair dealing in every contract.”

23   Mundy v. Household Fin. Corp., 885 F.2d 542, 544 (9th

24   Cir.1989)(citation omitted).      “The implied covenant imposes

25   certain obligations on contracting parties as a matter of law-

26   specifically, that they will discharge their contractual
27   obligations fairly and in good faith.”        Id. (citation omitted).

28   “To state a claim for breach of the implied covenant, a
                                           9
     Case 2:19-cv-01487-JAM-DB Document 31 Filed 09/09/20 Page 10 of 10

1    plaintiff must allege performance or excuse for nonperformance

2    under the contract.”      Berkeley v. Wells Fargo Bank, No. 15-cv-

3    00749, 2015 WL 6126815, at *4 (E.D. Cal. Oct. 19, 2015)(quoting

4    Enuke v. Am.'s Wholesale Lender, No. CV-11-6661 PA (SPx), 2011

5    WL 11651341, at *9 (C.D. Cal. Dec. 18, 2011)).

6    Wells Fargo argues Plaintiff’s implied covenant claim fails in

7    part because he cannot establish that he “fufille[d] [his]

8    obligations under the loan contract.”        Opp’n at 16.     While

9    Plaintiff contends this claim is sufficiently plead, he fails to

10   respond to this specific argument in his Reply.          See Reply at

11   12-13.   It is undisputed that Plaintiff defaulted on his loan in

12   2014 and failed to make mortgage payments until mid-2018.             Id.

13   Accordingly, Plaintiff has failed to show, and cannot show, that

14   he substantially performed under the contract.          Amending this

15   claim would therefore also be futile.

16      Given the Court’s findings that the proposed SAC fails to

17   state any viable cause of action, further amendment is futile

18   and denial of Plaintiff’s motion to amend is warranted.

19                                 IV.    ORDER

20         For the reasons set forth above, the Court DENIES
21   Plaintiff’s Motion for Leave to Amend his complaint.

22         IT IS SO ORDERED.

23   Dated: September 8, 2020

24

25

26
27

28
                                           10
